Case 4:20-cv-40042-DHH Document1 Filed 04/14/20 Page 1of 8

THE UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Civil Action No. 20-40042

 

MICHAEL LOCONTO
Plaintiff

V.

DEPARTMENT OF TRANSITIONAL ASSISTANCE
Defendant

 

COMPLAINT
(Jury Trial Demanded)

The Plaintiff, Michael Loconto (hereafter “Loconto”) hereby submits this Complaint against the
Defendant by and through his attorney Gregg S. Tarayan, Esq., and states as follows:

INTROCUCTION

1. Loconto brings this action against the defendant, The Commonwealth of Massachusetts
Department of Transitional Assistance (hereafter “Employer” or “DTA”) for age
discrimination, retaliation, and breach of contract, and for Loconto’s discriminatory,
retaliatory, and wrongful employment termination in 2019.

PARTIES

2. Plaintiff Loconto is an individual, over the age 40, residing in Grafton, Worcester
County, Massachusetts.

3. Defendant Department of Transitional Assistance is an agency of the Commonwealth of
Massachusetts with a principal office at 600 Washington Street, Boston, Suffolk County,
Massachusetts 02111.

JURISDICTION

4, Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,
1343 and 1345. This action is also authorized and instituted pursuant to Section 7(b) of
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 626(b)(the
“ADEA”), which incorporates by reference Sections 16(c) and 17 of the Fair Labor
Standards Act of 1938 (the “FLSA”), as amended, 29 U.S.C. §§ 216(c) and 217.

5. The employment practices alleged to be unlawful were committed within the
10.

11.

12.

13.

14.

15.

16.

Case 4:20-cv-40042-DHH Document1 Filed 04/14/20 Page 2 of 8

jurisdiction of the United States District Court for the District of Massachusetts, pursuant
to 28 U.S.C. § 1391(b).

EXHAUSTION OF ADMINISTRATIVE REMEDIES

On or about May 14, 2018 Loconto filed a Charge of Discrimination with the
Massachusetts Commission Against Discrimination “MCAD”).

The U.S. Equal Employment Opportunity Commission (hereafter “EEOC”) had adopted
MCAD’s final decision, and issued its DISMISSAL AND NOTICE OF RIGHTS on or
about January 15, 2020 which the plaintiff received in the mail on or about January 20.
2020.

STATEMENT OF FACTS

Loconto was employed continuously by DTA at its Worcester, MA office as a Cash
Worker / Benefit Eligibility and Referral Social Worker C (“Cash/BERS”) for over 27
years.

During all relevant times Loconto was over the age of forty, and DTA was an employer
subject to the provisions of ADEA.

Loconto was involuntarily suspended without pay on or about February 27, 2018, and his
employment was terminated by DTA on or about April 26, 2019.

During all relevant times, Loconto always satisfactorily performed his duties that met or
exceeded DTA’s performance standards.

At all relevant times, DTA and the Service Employees International Union, Local 509
Union (“Union), were parties to a collective bargaining agreement (“CBA”).

At all relevant times, Loconto was a member of Union in good standing and subject to
the CBA.

Carlos Resto (“Resto”), who is in his thirties, is the Assistant Director at the DTA
Worcester office, and at all relevant times he was Loconto’s manager.

From December of 2014, when Resto assumed a key role in the management of the DTA
Worcester office, through his termination, Loconto’s performance continued to meet or
exceed DTA’s performance standards.

Despite Loconto’s continued good performance, Resto embarked on a campaign to
discredit his good work as being inefficient with respect to his case load and intakes
(walk-in clients).
17.

18.

19.

20.

21,

22.

23.

24,

25.

26,

27,

28,

29.

30.

3]

Case 4:20-cv-40042-DHH Document1 Filed 04/14/20 Page 3 of 8

Resto was aware that Loconto was receiving a significantly higher and more complex
case load as compared to all other case workers.

Loconto and Resto had frequent meetings where Resto declared Loconto’s performance
was substandard yet Loconto continued to receive above-standard ratings and reviews as
a matter of record up to 2017.

In accordance with Resto’s private policy and management style, the occurrence and
substance of these meetings never became a part of Loconto’s employee file.

In fact, Loconto’s performance has increased as he successfully processed his increased
case load by continuing to meet the deadlines imposed in prior years with substantially
lower case loads.

Loconto processed his case load with “exemplary” attention to detail.

On or about August 10, 2017 DTA prepared Employee Performance Review Form
(“EPRS”) which for the first time in his entire 27 year career alleged that Loconto’s
performance was in any manner substandard.

Despite the fact that the August 10, 2017 EPRS Review attributes poor performance, the
rationale cited for the poor performance revealed a bias against Loconto and corroborated

his disparate treatment at DTA,

In retaliation for exposing this bias, DTA targeted Loconto with an involuntary leave of
absence, and ultimately terminated his employment.

Despite Loconto’s repeated and overwhelming evidence presented at all of the February,
2018 meetings, Resto persisted in the “correction” of Loconto’s poor performance, and
Loconto requested for time management training.

On February 26, 2018, Loconto attended what was scheduled as, and what he thought
was, a time management training session.

Instead, the meeting was an orchestrated prelude to his unannounced and unanticipated
forced suspension from work on the following day.

In fact, Loconto returned to work on the afternoon of February 26"
Loconto reported to work the morning of the 27" as usual.

However, without prior notice he was all of a sudden placed on an involuntary leave of
absence and escorted by security out of the workplace in the presence of his coworkers.

. On or about March 2, 2018 Loconto received a letter from DTA outlining the reasons of
32.

33.

34.

35.

36.

37.

38.

39.

40,

4],

Case 4:20-cv-40042-DHH Document1 Filed 04/14/20 Page 4 of 8

his involuntary and unpaid placement on leave of absence by referencing his conduct at
the February 26, 2018 meeting in an attempt to mischaracterize the disparate treatment
and operate as the pretextual reason for his forced leave of absence, and eventual
termination.

The March 2, 2018 letter (“Letter”) invoked Article 8 Section 1(N) of the CBA in that
Loconto was placed on leave due to DTA’s arbitrary assessment that Loconto is mentally
unfit.

The Letter advised Loconto that, in order to return to work, he must “undergo a full
medical/psychological evaluation”

Article 8 Section 1(N) of the CBA addresses the protocol with respect to obtaining the
required medical/psychological evaluation.

In violation of the above provision, DTA unlawfully terminated Loconto’s employment.

COUNT ONE
AGE DISCRIMINATION -(M.G.L. c. 151B § 4(1))

Plaintiff realleges and incorporates by reference paragraphs 1-36 of this Complaint as if
fully stated herein.

By assigning a greater volume of cases with inherent higher complexity to Loconto as
opposed to the younger employees, DTA treated Loconto differently than the younger
employees, thereby discriminating against him on the basis of his age.

Further, DTA has not articulated a legitimate reason for the above-described
discriminatory actions that eventually resulted in Loconto’s termination.

DTA’s adverse actions leading up to his termination were also pretextual and constitute
unlawful discrimination on the basis of age in violation of M.G.L. ¢. 151B § 4(1) and/or
other applicable employment-related laws and/or regulations.

As the direct and proximate cause of Defendant’s conduct, Plaintiff suffered damages.

COUNT TWO
AGE DISCRIMINATION
AGE DISCRIMINATION IN EMPLOYMENT ACT - 29 U.S.C. § 621 et seq.

Plaintiff realleges and incorporates by reference paragraphs 1-40 of this Complaint as if
fully stated herein.
42.

43.

44,

45.

46.

47,

48.

49,

50.

51.

52.

53.

54.

55,

56.

Case 4:20-cv-40042-DHH Document1 Filed 04/14/20 Page 5of 8

By assigning a greater volume of cases with inherent higher complexity to Loconto as
opposed to the younger employees, DTA treated Loconto differently than the younger
employees, thereby discriminating against him on the basis of his age.

Further, DTA has not articulated a legitimate reason for the above-described
discriminatory actions that eventually resulted in Loconto’s termination.

DTA’s adverse actions leading up to his termination were also pretextual and constitute
unlawful discrimination on the basis of age in violation of Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”) and/or other applicable

employment-related laws and/or regulations.

As the direct and proximate cause of Defendant’s conduct, Plaintiff suffered damages.
COUNT THREE: RETALIATION

Plaintiff realleges and incorporates by reference pars. 1-45 of this Complaint.
Plaintiff participated in protected activities.

Sometime in 2017 Loconto became a union steward of Employees International Union,
Local 509 Union.

In that capacity, he participated in an advocacy role in his alert to DTA management of
age-based disparate treatment by DTA of at least two of Loconto’s coworkers who were
subjected to disparate treatment which adversely affected their employment.

Defendant had actual knowledge of plaintiff's participation in protected activities.

Defendant retaliated against the plaintiff by, inter alia, subjecting him to unfair and
unjustified treatment, isolation, discipline, hostility, and discharge.

Defendant's unlawful conduct violates both ADEA and M.G.L. c. 151B.

As the direct and proximate cause of Defendant’s conduct, Plaintiff suffered damages.
COUNT THREE: BREACH OF CONTRACT

Plaintiff realleges and incorporates by reference pars. 1-49 of this Complaint.

Loconto’s terms of employment were subject to certain rules and regulations as
stated in CBA.

Loconto has always been in compliance with his obligations under the employment
Case 4:20-cv-40042-DHH Document 1 Filed 04/14/20 Page 6 of 8

contract with DTA.

57. By pretextually and in bad faith declaring Loconto to be unfit for duty, and failing to
act in compliance with Article 8, Section 1 (N) of the CBA, DTA breached the
employment contract.

58. Loconto suffered damages as a result of the aforementioned breach.

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff hereby prays that this Honorable Court award him the
following relief:

1. Compensatory damages;

2. Punitive Damages;

3. Prejudgment and post-judgment interest;

4, Attorney’s fees;

5. Costs of this action; and

6. Such further relief as this Court deems fair and just.
JURY DEMAND

Plaintiff demands a TRIAL BY JURY on each claim and issue so triable.

Dated: April 14, 2020

/s/Gregg S. Tarayan
Attorney for Plaintiff
Gregg S. Tarayan, Esq.
BBO# 674885
60 Island Street
Lawrence, MA 01840
(978) 566-9153
gtarayan@gmail.com
Case 4:20-cv-40042-DHH Document1 Filed 04/14/20 Page 7 of 8
1844 (Rev O81 CIVIL COVER SHEET ATTACHMENT?

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (S/F INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

1. (a) PLAINTIFFS DEFENDANTS
Michael Loconto Massachusetts Department of Transitional Assistance
(b) County of Residence of First Listed Plaintiff Worcester County of Residence of First Listed Defendant _Suffolk
(EXCEPT IN US. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(€) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Gregg S. Tarayan, 60 Island Street, Lawrence, MA 01840; 978-566-9153

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H. BASIS OF JURISDICTION (Place an "X" in Que Box Only} IIL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an °X" in One Box for Plaintiff
(For Diversity Casex Only) and One Box for Defendani)
G1 U.S. Government @ 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State G1 © 1 Incorporated ar Principal Place o4 04
of Business In This State
O 2 US. Government O 4 Diversity Citizen of Another State O 2 © 2. Incorporated and Principal Place gas o5
Defendant (indicate Citizenship of Parties in lem HY) of Business In Another State
Citizen or Subject of a O03 © 3. Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (ace an “X" in One Box Oniy) Click here for: Nature of Suit Code Descriptions.
ba: CONTRACT. TORTS : FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
0 110 Insurance PERSONAL INJURY PERSONALINJURY |O 625 Drug Related Seizure OC 422 Appeal 28 USC 158 O 375 False Claims Act
0 120 Marine O 310 Airplane O 365 Personal Injury - of Property 21 USC 88] | 423 Withdrawal CO 376 Qui Tam (31 USC
O 130 Miller Act C315 Airplane Product Product Liability O 690 Other 28 USC 157 3729%(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical -_ PROPERTY RIGHTS _]0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act D0 330 Federal Employers’ Product Liability O 830 Patent OD 450 Commerce
CO 152 Recovery of Defaulted Liability OC) 368 Asbestos Personal © 835 Patent - Abbreviated O 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY L. LABOR SOCIAL SECURITY — O 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle © 370 Other Fraud 0 710 Fair Labor Standards © 861 HIA (1395ff) CO 485 Telephone Consumer
O 160 Stockholders’ Suits O 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) |0 490 Cable/Sat TV
© 195 Contract Product Liability | © 360 Other Personal Property Damage Relations O 864 SSID Title XVI GO 850 Securities/Commodities/
O 196 Franchise Injury O 385 Property Damage O 740 Railway Labor Act O 865 RSI (405(z)) Exchange
© 362 Personal Injury - Product Liability O 751 Family and Medical © 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
[__ REAL PROPERTY - CIVIL RIGHTS PRISONER PETITIONS |O 790 Other Labor Litigation FEDERAL TAX SUITS O 893 Environmental Matters
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: OG 791 Emplayee Retirement D 870 Taxes (US. Plaintiff O 895 Freedom of Information
O 220 Foreclosure OD 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) Act
© 230 Rent Lease & Ejectment ® 442 Employment O $10 Motions to Vacate O 871 IRS—Third Party © 896 Arbitration
O 240 Torts to Land G6 443 Housing’ Sentence 26 USC 7609 G 899 Administrative Procedure
O 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
© 290 All Other Real Property CO 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: O 462 Naturalization Application CJ 950 Constitutionality of
(0 446 Amer. w/Disabilities -| 540 Mandamus & Other | 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
O 448 Education © 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in Que Box Ouly)

1 Original 2 Removed from O 3° Remanded from 4 Reinstated or © 5 Transferred trom © 6 Multidistrict O 8 Multidistrict
Proceeding State Coun Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Ciera Se Gini MeOH HISerbic ARAL AL Perea rretion it ep Io iHrent ane Breach of Contract

Brief description of cause:

 

VI. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23. F.R.Cv.P. JURY DEMAND: @ Yes No
VII. RELATED CASE(S) ‘seem
IF ANY ee HNIUCHtans) JUDGE DOCKET NUMBER
D loy Tareyan
6371.4/2020 Gregg Tarayan Be regs ore rng Teen Amon. ortumangna co, 8

 

FOR OFFICE USE ONLY

RECEIPT & AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 4:20-cv-40042-DHH Document 1 Filed 04/14/20 Page 8 of 8
ATTACHMENT 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

1. Title of case (name of first party on each side only) Michael Loconto v. Department of Transitional Assistance

 

 

2, Category in which the case belongs based upon the numbered nature of suit code listed on the civil cover sheet. (See local
rule 40.1(a)(1)).

I. 160, 400, 410, 441, 535, 830*, 835", 850, 891, 893, R.23, REGARDLESS OF NATURE OF SUIT.

Il. 410, 130, 190, 196, 370, 375, 376, 440, 442, 443, 445, 446, 448, 470, 751, 820*, 840*, 895, 896, 899.
[| 420, 140, 150, 151, 152, 153, 195, 210, 220, 230, 240, 245, 290, 310, 315, 320, 330, 340, 345, 350, 355, 360, 362,
Ul. 365, 367, 368, 371, 380, 385, 422, 423, 430, 450, 460, 462, 463, 465, 480, 485, 490, 510, 530, 540, 550, 555, 560,

625, 690, 710, 720, 740, 790, 791, 861-865, 870, 871, 890, 950.

*Also complete AO 120 or AO 121. for patent, trademark or copyright cases.

o

Title and number, If any, of related cases. (See local rule 40.1(g)). If more than one prior related case has been filed in this
district please indicate the title and number of the first filed case in this court.

 

4. Has a prior action between the same parties and based on the same claim ever been filed in this cou
YES NO

5. Does the complaint in this case question the constitutionality of an act of congress affecting the public interest? (See 28 USC

§2403)
YES ] NO
YES [| NO [|

6. is this case required to be heard and determined by a district court of three judges rl to title 28 USC §2284?

YES NO

If so, is the U.S.A. or an officer, agent or employee of the U.S. a party?

7. Doall of the parties in this action, excluding governmental agencies of the United States and the Commonwealth of
Massachusetts (“governmental agencies”), residing in Massachusetts reside in the same division? - @ Local Rule 40.1(d)}.
YES lv] NO
A. If yes, in which divisi 0 all of the non-governmental parties reside?
Eastern Division Central Division Western Division [|
B. If no, in which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,

residing in Massachusetts reside?

Eastern Division [| Central Division Western Division ]

8. If filing a Notice of Removal - are there any motions pending in the state court requiring the attention of this Court? (If yes,

submit a separate sheet identifying the motions)
vs L] wo LJ

(PLEASE TYPE OR PRINT)
ATTORNEY'S NAME Gregg S. Tarayan
ADDRESS 59 Island Street, Lawrence, MA 01840

 

TELEPHONE NO. 978-566-9153
(CategoryForm9-2018.wpd )
